Citation Nr: 0633390	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, wherein the RO 
denied service connection for left knee disability and PTSD, 
respectively.  The veteran has perfected timely appeals to 
the Board with respect to both of the aforementioned rating 
actions. 

In April 2005, the Board remanded the claims for service 
connection for left knee disability and PTSD to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate consideration.   


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Evidentiary Development

The veteran contends that he currently has PTSD and a left 
knee disability that are the result of a November 1973 motor 
vehicle accident.  (Transcript (T.) at page (pg.) 2).  

Service medical records reflect that in mid-October 1973, the 
veteran injured is left knee.  X-rays of the left knee were 
negative.  He was given an Ace bandage and heating pad.  In 
late November 1973, the veteran was seen for multiple 
complaints to include, but not limited to, a superficial 
abrasion of the forehead and injury to the right knee 
(italics added) as a result of a motor vehicle accident.  X-
rays of the skull were normal.  He was admitted to Mary 
Washington Hospital in Fredericksburg, Virginia.  When seen 
in late September 1974, the veteran stated that his knees and 
"leg" felt very weak and that he was unable to walk for a 
long time without them feeling as if they would give out.  He 
denied any specific injury.  The veteran gave a history of 
having intermittent knee pain for the previous two weeks.  A 
notation was entered that the appellant was on the basketball 
team.  The examiner entered an assessment of questionable 
chondromalacia of the patellae.  The veteran was instructed 
not to engage in any running or stair climbing for one to two 
weeks.  A few days later, the veteran stated that he felt 
weak.  The examiner related that the appellant had a number 
of vague muscular complaints that were fairly consistent with 
post-traumatic injury.  A neurological examination was 
intact.  

When examined for service discharge in January 1976, the 
veteran's lower extremities were noted to have been 
"abnormal" due to a right ankle disability.  He was noted 
to have been psychiatrically "normal."  The veteran related 
that he had hurt his head in a November 1973 motor vehicle 
accident.  The examining physician noted that the veteran had 
sustained head and left knee injuries during a 1973 motor 
vehicle accident (clinical reports at the time of the 
November 1973 motor vehicle accident noted an injury to the 
right knee (italics added).  The examiner also related that 
since the 1973 motor vehicle accident, the veteran had had 
nervous trouble related to "fright to ride in car." 

Post-service private and VA medical evidence, dating from 
August 1993 to April 2004, pertinently reflect that upon 
evaluation by VA in March 2001 and August 2002, VA examiners 
diagnosed the veteran as having bicompartmental 
osteoarthritis in the patellofemoral and medial compartments 
of the left knee and degenerative arthritis of the left knee, 
respectively, (see, March 2001 and August 2002 VA examination 
reports).  However, neither VA examiner provided an opinion 
as to the etiology of the appellant's left knee disability, 
to include whether it had its onset during his active 
military service.  In light of the clinical findings 
referable to the left knee during service, in conjunction 
with current diagnoses of left knee disability, the Board 
finds that the veteran should be scheduled for a VA 
orthopedic examination which takes into account the complete 
evidentiary picture and addresses the etiological basis of 
any currently diagnosed left knee disability.   

Procedural development

Service medical records reflect that at the time of the 
November 1973 motor vehicle accident--which the veteran 
claims is the etiology of his PTSD and left knee disability--
he was admitted to Mary Washington Hospital in 
Fredericksburg, Virginia.  As medical records from the 
aforementioned medical facility have not been associated with 
the claims file, an attempt should be made to obtain them as 
they may be pertinent to the veteran's claims for service 
connection for left knee disability and PTSD.  

In addition, on VA Form 21-4142, Authorization and Consent to 
Release Information to VA, dated in February 2006, the 
veteran indicated that beginning in January 2005 to the 
present, he had received treatment for his PTSD from the VA 
Medical Center (VAMC) in Sumter, South Carolina.  While VA 
outpatient reports, dating from July 1993 to April 2004, from 
the VAMC in Columbia, South Carolina have been associated 
with the claims file, records from the VA Community Based 
Outpatient Clinic in Sumter, South Carolina are absent and 
must be obtained.  
See, Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection for PTSD and left knee 
disability, but he was not provided with notice of the type 
of evidence necessary to establish a disability ratings or 
effective dates for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also provides the veteran an explanation as to the type 
of evidence that is needed to establish both (higher initial) 
disability ratings and effective dates.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action: 

1.  Please send the veteran a 
corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a 
disability ratings and effective dates 
for the claims on appeal (i.e., 
entitlement to service connection for 
PTSD and left knee disability), as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should contact the appellant 
and request that he identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for the 
disabilities on appeal since service 
discharge in January 1976.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained, to specifically include 
all clinical treatment reports, dating 
from January 2005 to the present from the 
VA Community Based Outpatient Clinic in 
Sumter, South Carolina.  In addition, all 
hospitalization records, progress reports 
and doctors' and nurses' notes, dated in 
November 1973 and pertaining to the 
appellant, should be obtained from Mary 
Washington Hospital in Fredericksburg, 
Virginia.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination to determine the nature and 
extent of any currently present left knee 
disability.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examiner must indicate 
that a review of the claims file was 
made.  All necessary tests and studies 
are to be performed and all findings are 
to be reported in detail.  
The examiner is specifically requested to 
review the appellant's service medical 
records and previous VA examination 
reports, prepared in March 2001 and 
August 2002.

After a review of the claims file, to 
specifically include the veteran's 
service medical records, along with any 
newly associated post-service private 
and/or VA medical records, the orthopedic 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that any currently present left knee 
disability is etiologically related to 
the veteran's military service, to 
include, but not limited to, a 1973 motor 
vehicle accident, and whether arthritis 
of the left knee was manifested to a 
compensable degree within a year of 
service discharge in January 1976.  A 
complete rationale for all opinions 
expressed must be detailed.  The 
examination report must be typed. 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, to include the RO should 
re-adjudicate the issues of entitlement 
to service connection for PTSD and left 
knee disability currently on appeal.

If and only if, the newly received 
medical evidence, private or VA, contains 
a diagnosis of PTSD, should the veteran 
be scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that the 
appellant's PTSD is related to the 1973 
in-service motor vehicle accident.

If any of the benefits sought on appeal 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



